Citation Nr: 0727684	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of 
syphilis.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to an increased (compensable) rating for 
postoperative right inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a left shoulder disability, denied his claims 
for service connection for residuals of syphilis and a right 
shoulder disability, and denied his claim for a compensable 
rating for postoperative right inguinal hernioplasty.

In an August 2004 decision, the Board denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in a January 2007 Order, vacated the August 2004 decision and 
remanded the appeal to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The requirements of VA's duties to notify and assist the 
veteran have not been met.  With respect to notice, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

A review of the claims folder fails to reveal notice from the 
RO to the appellant with respect to the issues regarding the 
application to reopen a previously denied claim for service 
connection for a left shoulder disability, for service 
connection for residuals of syphilis and a right shoulder 
disability, and for a compensable rating for postoperative 
right inguinal hernioplasty that complies with VCAA 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, a remand to the RO is required in order to correct 
this deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for service 
connection for a right shoulder 
disability and for residuals of 
syphilis, and for an increased 
(compensable) rating for postoperative 
right inguinal hernioplasty, and of 
what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claim.  With 
respect to the application to reopen 
the previously denied claim for service 
connection for a left shoulder 
disability, send the veteran a 
corrective notice that (1) notifies the 
veteran of the evidence and information 
necessary to reopen the claim for 
service connection for a left shoulder 
disability, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his current 
left shoulder disability to his period 
of active service, to an event or 
injury in service, or to a service-
connected disability).  The notice must 
comply with 38 U.S.C.A. § 5103(a) and 
any applicable legal precedent.  Allow 
the appropriate period of time for 
response.

2.  Then, readjudicate the veteran's 
application to reopen the claim for 
service connection for a left shoulder 
disability, the claims for service 
connection for a right shoulder 
disability and residuals of syphilis, 
and the claim for a compensable rating 
for postoperative right inguinal 
hernioplasty.  If any decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



